NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 10a0748n.06

                                          No. 09-4351

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                        FILED
                                                                                    Dec 01, 2010
UNITED STATES OF AMERICA,                               )                     LEONARD GREEN, Clerk
                                                        )
       Plaintiff-Appellee,                              )
                                                        )
v.                                                      )    ON APPEAL FROM THE UNITED
                                                        )    STATES DISTRICT COURT FOR
EDWARD CALLOWAY,                                        )    THE NORTHERN DISTRICT OF
                                                        )    OHIO
       Defendant-Appellant.                             )
                                                        )
                                                        )



       Before: MARTIN, GIBBONS, and KETHLEDGE, Circuit Judges.


       KETHLEDGE, Circuit Judge. In July 2000, Edward Calloway pled guilty to possession of

cocaine base with intent to distribute. See 21 U.S.C. § 841. The sentencing court determined that

Calloway was a career offender under U.S. Sentencing Guideline § 4B1.1. After a three-level

reduction for accepting responsibility, the recommended range for Calloway’s sentence was 151 to

188 months. The court sentenced Calloway to 151 months’ imprisonment.

       The Sentencing Commission thereafter retroactively amended the sentencing Guidelines for

crack cocaine. Calloway moved under 18 U.S.C. § 3582(c)(2) to reduce his sentence. Section

3582(c)(2) says a defendant may seek a reduction if he was sentenced “based on a sentencing range”

retroactively lowered by the Commission. The district court denied his motion, holding that

Calloway was ineligible for a reduction because he was sentenced based on the career-offender
No. 09-4351
U.S. v. Calloway

range, which has not been lowered. We review that determination de novo. See United States v.

Johnson, 569 F.3d 619, 623 (6th Cir. 2009).

       On appeal, Calloway argues that the sentencing court must have based his sentence in part

on the crack-possession range, because the career-offender range is advisory under United States v.

Booker, 543 U.S. 220 (2005). Calloway also argues that he was not sentenced based on the career-

offender range because he received a reduction for accepting responsibility.

       Calloway concedes that we rejected these same arguments in United States v. Perdue, 572

F.3d 288 (6th Cir. 2009), cert. denied, 130 S. Ct. 1537 (2010). We are bound by that decision, and

thus reject his arguments.

       The district court’s order denying Calloway’s motion is affirmed.




                                                -2-